Citation Nr: 1127080	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

The matter of entitlement to an increased rating for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

By way of background, the Veteran's PTSD increased rating claim was remanded for further evidentiary development in March 2010.  After completing the requested development to the extent possible, the RO/Appeals Management Center (AMC) readjudicated the claim, as reflected by an August 2010 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board.

The Board acknowledges that the record contains a statement received by VA in September 2010, after the issuance of the most recent adjudicative action issued by the RO/AMC, an August 2010 supplemental statement of the case.  However, as the Veteran's contentions in this submitted statement are largely duplicative of those already of record, the Board finds that there is no prejudice to the Veteran in deciding his PTSD increased rating claim without first remanding the claim to the RO/AMC for initial review of this evidence.  See 38 C.F.R. § 20.1304 (2010); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

As discussed in the remand portion of the decision, the Board has assumed jurisdiction of the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

 

FINDING OF FACT

The medical evidence of record reflects that the Veteran's PTSD symptomatology has caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, the evidence does not reflect that his symptoms have caused total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue decided on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and he was afforded several pertinent VA examinations during the instant rating period.  A review of those examination reports reflects that the examinations conducted were adequate, in that they reflect sufficient evidence related to the relevant rating criteria.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he ultimately declined the offer.  

The Board therefore concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As such, no further assistance to the Veteran with the development of evidence is required.

Increased Rating Claim

The Veteran contends that the current severity of his PTSD entitles him to disability rating in excess of the 50 percent rating that is currently assigned.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
Regarding the rating criteria for PTSD, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A rating between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The relevant evidence of record consists of the Veteran's VA examination reports and treatment records, as well as statements submitted by the Veteran, his spouse, and his sister.

The Veteran was afforded a VA PTSD examination in August 2004, at which he reported that he had been married for 34 years at the time of the examination, had no biological children but one adult step-child, and had maintained little contacted with his living siblings.  On mental status examination, the Veteran was noted to be appropriately dressed and groomed, and he demonstrated good eye contact.  He spoke in a soft voice and had poor verbal expression, as he had difficulty describing his psychiatric history and symptoms.  The Veteran reported his mood as depressed, but denied any suicidal ideation or plan.  He also did not evidence any signs of psychosis, and his thought processes were noted to be normal.  The Veteran reported having a short term memory impairment, and he demonstrated the same on diagnostic memory testing.  The examiner noted a GAF score of 55, which is reflective of moderate symptoms.

A September 2004 psychiatric initial assessment includes the results of a mental status examination, during which the Veteran was noted to have a nervous mood, anxious affect, intact judgment, impaired insight, slowed psychomotor movements, good eye contact, a poor memory, and no abnormalities of his thought content or thought process.  The Veteran was also noted to be fully-oriented, and he denied experiencing any suicidal ideation or thoughts of harming others.  A GAF score of 65 was noted.  An October 2004 VA PTSD consultation record notes a diagnosis of PTSD (as well as alcohol dependence) and a GAF score of 65, which is reflective of mild symptoms.  

A subsequent October 2004 VA treatment record reflects the Veteran's report of being "very nervous."  On mental status examination, the Veteran was noted to be alert and fully oriented, with an anxious mood, normal speech, adequate psychomotor activity, and no evidence of disordered thinking.  The Veteran also denied any suicidal or homicidal ideation or intent.

In an October 2005 VA treatment record, the Veteran reported relapsing in his resolve to cease drinking alcohol, and he attributed his isolation and lack of support from his spouse to his relapse.  Accordingly, the Veteran's treatment provider encouraged him to begin outpatient psychiatric treatment in order to help diminish his isolation and increase his insight and self-understanding.

In a January 2006 letter, the Veteran's sister reported witnessing the Veteran's angry outbursts, self-isolation, and reports of suicidal thoughts and hopelessness.  A January 2006 letter authored by the Veteran's spouse reflects her observation of the Veteran's self-isolation, poor memory, restless sleep, and thoughts of harming himself and/or others.  A January 2006 letter authored by the Veteran reflect his report of experiencing anxiety, nervousness, forgetfulness, impatience, fatigue, isolation, fear, paranoia, flashbacks, sleep disturbances, and auditory hallucinations.

A January 2006 VA treatment record reflects that the Veteran was admitted for two days of in-patient psychiatric treatment after he reported nonspecific suicidal and homicidal thoughts, with no actual intent or plan.  The Veteran reported hopelessness, but stated that he does still enjoy some activities, such as fishing, and he reported specific future plans on how to spend his time, including cleaning his yard, working on his house, recreational fishing, and spending time with friends.  On mental status examination, the Veteran was noted to have good hygiene and grooming; good eye contact; a calm, pleasant demeanor; and some psychomotor retardation.  

A subsequent January 2006 VA treatment record reflects the Veteran's report that he was feeling better and no longer experiencing any homicidal or suicidal ideation.  A March 2006 VA neurological treatment record reflects that the Veteran's treating VA psychologist referred the Veteran for a neurological assessment to determine the etiology of his short-term memory impairment.  At the time of treatment, the Veteran reported difficulty being around others and that he had no current suicidal thoughts. The Veteran was to have normal speech and intact concentration and to be neatly dressed and adequately groomed.  The Veteran was fully-oriented and able to accurately recall recent and remote events, and he displayed no inappropriate or uninhibited behaviors.  An April 2006 VA treatment record reflects an assessment that the Veteran had probable pseudodementia related to his depression and chronic sleep disturbance.  

The Veteran was afforded another VA PTSD examination in April 2006, during which he reported having no friends but maintaining a relationship with his spouse of 36 years, although characterizing their relationship as intermittently detached.  The Veteran reported a sleep impairment (for which he had been prescribed a sleep aid), feeling depressed, and experiencing impaired concentration.  The Veteran denied a history of assaultiveness or suicide attempts (although affirming having suicidal thoughts in the past), but affirmed a history of alcohol abuse.  On mental status examination, the Veteran was noted to have a neat and appropriate appearance with an intact ability to maintain his personal hygiene, unremarkable psychomotor activity, normal speech, a cooperative attitude, a constricted affect, a reportedly neutral mood, unremarkable thought processes, intact judgment and insight, and a normal remote and immediate memory and mildly impaired recent memory.  The Veteran evidenced no delusions or hallucinations; reported no panic attacks, ritualistic behaviors, or episodes of violence; evidenced good impulse control; and was fully oriented to person, time, and place.  

The Veteran reported that he was unable to work due to his PTSD-related anger, detachment, and hypervigilance.  The examiner opined that the Veteran's PTSD resulted in a severe decrease in his efficiency, productivity, and reliability, and that his PTSD also produced an inability to perform work tasks.  The examiner further stated that the Veteran's PTSD resulted in a severe impairment on his ability to work and maintain relationships. The examiner noted diagnoses of PTSD and an associated major depressive disorder, with a GAF score of 45 in association with the Veteran's service-connected PTSD.  It is noted that this GAF is significantly lower than what had been seen earlier in the Veteran's claim, and is reflective of serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
 
A May 2007 VA treatment record reflects the Veteran's report of experiencing increased depression; however, he denied experiencing any homicidal or suicidal ideations.  A June 2007 VA treatment record reflects the Veteran's report of low energy, depressed mood, loss of interest, increased anxiety, irritability, anger leading to epistaxis (nose bleeds), intrusive thoughts, insomnia, nightmares, and decreased appetite.  On mental status examination, the Veteran was alert and fully-oriented, with an anxious mood and appropriate affect, and no evidence of psychosis or disorganized thinking.

A February 2008 VA treatment record reflects the Veteran's report of feeling less energetic and slightly depressed for the past week due to a lapse in his psychiatric medication, which he needed to refill.  At the time of treatment, the Veteran reported an euthymic affect and was noted to be alert, calm, friendly, and cooperative, with clarity of thought and no psychotic symptoms.  The Veteran's risk of committing suicide or engaging in aggressive behavior was assessed as low.  A May 2008 VA neurological treatment record reflects the Veteran's report of an impaired memory resulting in frequently leaving his keys in his car and an impaired ability to manage his finances (a task his spouse now handles), but with an intact ability to perform activities of daily living.  The Veteran was noted to be fully-oriented with normal speech, and an impression of early dementia verses a mild cognitive impairment was noted.  

A March 2009 VA treatment record reflects that the Veteran was alert and calm, with an euthymic mood and affect and no psychotic symptoms.  He demonstrated good eye contact, had intact judgment and insight, and was oriented to person and situation.  He had an intact memory for life events and an intact ability to follow two-step commands.  The Veteran also reported no abnormalities of thought processes or content, and demonstrated no response to internal stimuli (i.e. hallucinations or delusions).  He reported experiencing an intermittently "down" mood, at which times he avoids people.  The Veteran's risk of committing suicide or engaging in aggressive behavior was assessed as low.  

A June 2009 VA treatment record reflects the Veteran's diagnosis of PTSD/mild dementia, and the Veteran's risk of committing suicide or engaging in aggressive behavior was again assessed as low.  A September 2009 VA treatment record notes the Veteran to be alert, calm, cooperative, with clear thinking and no evidence of psychotic symptoms and a low risk of committing suicide or engaging in aggressive behavior.  A January 2010 VA treatment record again assessed the Veteran's risk of committing suicide or engaging in aggressive behavior as low.

The Veteran was afforded a VA PTSD examination in May 2010, during which he reported experiencing a depressed mood, a markedly diminished interest or pleasure in all activities, insomnia, fatigue or low energy, feelings of worthlessness or excessive or inappropriate guilty, a diminished ability to think or concentrate, and recurrent thoughts of death.  The Veteran reported being married for 40 years and characterized his marital relationship as "so-so."  The Veteran reported that he enjoyed fishing, but was frequently unable to do so because of his physical limitations.  The Veteran also reported engaging in yard work and watching television and stated that he self-isolated because social engagement made him nervous.  

On mental status examination, the Veteran was noted to be clean and appropriately dressed, with unremarkable psychomotor activity and spontaneous, soft speech.  The Veteran was cooperative and friendly, with a constricted affect, a reportedly "terrible" mood, and intact attention.  The Veteran was fully-oriented, with a rambling thought process and an unremarkable thought content.  He denied experiencing any delusions, hallucinations, obsessive/ritualistic behaviors, panic attacks, homicidal or suicidal thoughts, and he had intact judgment, insight, and impulse control.  The Veteran's immediate memory was assessed as normal, but both his recent and his remote memory were found to be mildly-impaired.  A GAF score of 53 was assigned.  

During the examination, the Veteran further reported that he was unemployed because he was unable to concentrate when performing the duties of his former occupation because of his alcohol consumption, and the Veteran attributed his current unemployment to his service-connected mental disorder (as well as a his service-connected back disorder).  However, the examiner opined that the Veteran's PTSD (and related major depressive disorder) would not preclude physical or sedentary employment.  

In a statement dated in August 2010, the Veteran clarified that he enjoys recreational fishing when his mental and physical disabilities allow him to do so; he has both suicidal and homicidal thoughts and experiences hallucinations two to three times per week; his wife manages his financial affairs; and he has deficiencies in work, family relations, judgment, thinking, and mood.

After reviewing the evidence of record, the Board finds that the disability picture presented by the Veteran in many ways appears to straddle criteria for the 50 and 70 percent ratings.  Given this conclusion, the Board feels that reasonable doubt should be resolved in the Veteran's favor and it is therefore decided that the Veteran's disability picture is more accurately reflected by a 70 percent evaluation.  Essentially, having weighed the various treatment records and examination reports, the Board is of the opinion that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  Specifically, the Veteran has reported suicidal ideation (for which he received in-patient psychiatric care in 2006); a difficulty in adapting to a work-like setting due to his impaired concentration and social isolation; and an inability to maintain establish and maintain effective relationships, such as relationships with his siblings and friends.  The Veteran has characterized his long-term marriage as one in which he is emotionally detached (a report confirmed in a statement authored by his spouse); has reported a poor relationship with many of his siblings (a report confirmed in a statement authored by one of his siblings); and he has reported having few, if any, friends, and a preference to self-isolate.  Moreover, the Board further finds that the award of a 70 percent evaluation is consistent with the GAF scores assigned during the instant rating period, which range from 65 to 45.  As outlined above, a GAF score of 45 (the lowest GAF score of record) is reflective of serious symptoms, although it falls short of indicating impairment in reality testing or communication.

However, the Board does not find that the evidence of record supports an award of a rating in excess of 70 percent.  Specifically, it is not shown that the Veteran's PTSD causes "total" social and occupational impairment.  The Veteran has been married for 40 years and he continues to go to church.  He also has discussed other activities that he likes to participate in.  It is also noted that the Veteran was able to interact with his peers during group PTSD sessions.  As such the impairment is not total.

Furthermore, while the Veteran has reported passive homicidal and suicidal ideation, he has denied any active suicidal intent, and his risk of committing suicide or hurting others has consistently been assessed as low.  The Veteran has also not demonstrated a memory loss for names of his close relatives, his former occupation, or his own name.  Thus, the Board finds that the evidence of record as a whole does not support an assignment of a rating in excess of 70 percent.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported symptoms as reflected in his VA treatment records and examination reports and his symptoms as reported in statements submitted by the Veteran, his spouse, and his sister.  The Board further acknowledges that the Veteran is competent to report his psychiatric symptoms, and his spouse and sister are competent to observe him exhibiting these symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board finds these reports to be credible and notes that the Board's award of an increased rating is predicated, in part, on these symptoms as reported by the Veteran and his family members.  However, as outlined above, the objective medical evidence of record, including clinical assessments of the Veteran's  mental status, fail to create a basis for awarding a rating in excess of 70 percent.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's PTSD increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's PTSD disability level and symptomatology, as it contemplates impairment from suicidal ideation, panic attacks, impairment in social and occupational interaction etc.  As such, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A 70 percent disability rating for service-connected PTSD is granted.


REMAND

The Board notes that the issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In the instant case, during the March 2010 VA examination, the Veteran attributed his current unemployment to his PTSD symptoms (which produce an inability to concentrate) and his service-connected lower back disability.   Given these assertions, a claim for TDIU has been raised by the record, and the Board has jurisdiction over such issue as part and parcel of the Veteran's PTSD increased rating claim on appeal.   

The Board further acknowledges that during the instant rating period, the Veteran expressly sought and was denied entitlement to a TDIU, as reflected in a July 2006 rating action which denied the Veteran's claim because he was not schedularly eligible for TDIU consideration at that time.  However, given the Board's award of a 70 percent rating for the Veteran's service-connected PTSD, he is now schedularly eligible for TDIU consideration.  See 38 C.F.R. § 4.16.  Accordingly, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether the Veteran's service-connected disabilities (PTSD and a lower back disorder), separately or in the aggregate, result in his unemployability. 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from March 2010 to the present.

2.  Schedule the Veteran for a VA examination by an individual(s) with the appropriate expertise.  The examiner(s) should be provided with the Veteran's claims file and asked to fully review it, including the Veteran's July 2006 TDIU application chronicling his work history and his recent VA examinations assessing the current severity of his service-connected PTSD and lumbar degenerative disc disease.

The examiner(s) should specifically indicate whether, without taking his age into account, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (PTSD and degenerative disc disease of the lumbar spine).  The examiner should also comment on the Veteran's non-service connected disabilities and their impact, if any, on the Veteran's employability.  

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.
 
3.  When the requested development has been completed, the Veteran's claim should be readjudicated.  If the Veteran's claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


